PD-0750-15
                                                              RECEIVED IN
Return to:                                                   ©OUffTOFCRIMINAI APPEALS
The 5th Court of Appeals at Dallas, Texas
                                                                   JUN2«2?tt
600 Commerce Street
Dallas, Tx. 75202



                                  05-13-01053-CR                       nn      FILED IN
                                                                       UURT OF CRIMINAL APPEALS
                                                   IN THE 5TH
                                                                             JUN2-2015
PHILLIP PITTS


vs.
                                                   COURT OF APPEALS^1 Acosta, Clerk

STATE OF TEXAS                                     DALLAS COUNTY, TEXAS



                Pro se Motion for Extension of Time to File PDR
                   To the Honorable Justices of Said Court:



      On May 5, 2014, appellant's appointed counsel filed a brief in the above

styled and numbered cause pursuant to Anders v. California, 386 U.S. 738 (1967).

On May 19, 2015 this Court rendered an opinion against this Appellant.

      Phillip Pitts, appellant, desires to file a Pro Se Petition for Discretionary

Review moves this court to provide him with an extension of time and notice that he

is allowed to proceed Pro Se in order to be allowed access to the law library in my

current Unit. I have been provided a copy of my record by Appellate Counsel.

Appellant requests an extension oftime of60 days from the date he/she receives the

grant to file a pro se response to counsel's Anders brief.

                                               Respectfullv^submitted,



          JUN 7Q2015                           Pro se

        aerk> SB, Disztrict